ANODE ACTIVE MATERIAL COMPOSITE FOR LITHIUM SECONDARY BATTERY
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 18, 2022 has been entered.

Response to Amendments
Applicant’s amendments and arguments have been entered. A reply to the Applicant’s remarks/arguments is presented after addressing the claims.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant’s amendments or/and arguments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action. 

Status of Claims
Claims 1, 4-5, 7, 9-11, 13 and 15 are pending, wherein claims 1 and 4 are amended. Claims 1, 4-5, 7, 9-11, 13 and 15 are being examined on the merits in the current Office action.

Claim Rejections - 35 USC § 112
Claims 1, 4-5, 7, 9-11, 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it appears that some limitations are missing (as shown below), which renders claim 1 indefinite. For purposes of examination, the so-called missing limitations will refer to those recited in the previous limitations filed December 29, 2021. Claim 1 and its dependent claims 4-5, 7, 9-11, 13 and 15 are rejected under 112(b).

    PNG
    media_image1.png
    720
    780
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
Claims 1, 4-5, 7, 9-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 20170047584 A1, hereafter Hwang) in view of Choi et al. (US 20180342757 A1, hereafter Choi).
Regarding claim 1, Hwang teaches a lithium secondary battery ([0118]) comprising:
a cathode comprising a cathode active material (“positive electrode active material”, [0119]);
an anode comprising an anode active material composite ([0115]-[0116]);
a separator positioned between the cathode and the anode ([0126]); and
an electrolyte ([0118]),
wherein the anode active material composite comprises:
a core (at least [0036]) comprising a secondary particle comprising silicon-carbon composite particles (See [0036], [0041] and [0045]-[0046]: conductive carbon materials formed on at least a portion of surfaces of the active particles such as silicon particles, resulting in silicon-carbon composite particles); and
a conductive composite film layer (“a first shell layer”, at least [0037]) formed on a surface of the core (at least [0137]) and including a first conductive agent (“graphene”, [0064]). 
Hwang appears to be silent to a first binder in the conductive composite film layer as claimed. However, in the same field of endeavor, Choi discloses that a core in an anode active material can be coated with a carbon (i.e., graphene, carbon nanotubes, fluorene, or amorphous carbon, see [0047]) layer as a first surface layer (112) (See, at least, [0046], [0047], [0107]), or can be coated with a conductive polymer containing carbon (i.e., graphene, carbon nanotubes, fluorene, or amorphous carbon, see [0047]) (See, at least, [0053], [0110]) as a first surface layer (112). In other words, a graphene layer and a conductive polymer containing carbon (i.e., graphene, carbon nanotubes, fluorene, or amorphous carbon, see [0047]) are functional equivalents as a first surface layer of the core. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have employed a conductive polymer containing carbon such as graphene, carbon nanotubes, or fluorene, etc., as taught by Choi, to be an alternative to the first conductive agent graphene of Hwang, since the substitution of known equivalents for the same purpose is prima facie obvious (MPEP 2144.06). Thus, Hwang in view of Choi teaches the conductive composite film layer includes a first conductive agent (i.e., carbon such as graphene, carbon nanotubes, or fluorene, etc.) and a first binder such as an acrylic-based polymer (e.g., poly(1-pyrene methyl methacrylate, [0053]).
Hwang in view of Choi further teaches a conductive layer (“a composite coating layer” “as a second shell layer”, [0099]-[0100], [0152], Hwang) formed on a surface of the conductive composite film layer ([0069]) and including a second conductive agent (“carbon”, “carbon nanotubes”, [0070]) and a second binder (“a rubber precursor”, [0100]).
As analyzed above, each of the first conductive agent and the second conductive agent comprises independently carbon nanotubes.
As for “the silicon-carbon composite particles comprise silicon-carbon covalent bonds, silicon-silicon covalent bonds, and carbon-carbon covalent bonds”, one of ordinary skill in the art would know that the silicon and carbon in the silicon-carbon composite have silicon-silicon covalent bonds and carbon-carbon covalent bonds, respectively. Hwang further discloses that the formation of carbon on the surface of silicon particles in the silicon-carbon composite can be implemented by performing a heat treatment on a carbon precursor (i.e., carbon source). This formation process is similar to “a thermal decomposition deposition process” as disclosed in the instant specification (page 9, 4th para.). As such, one of ordinary skill in the art would have reasonably expected that the silicon-carbon composite particles comprise silicon-carbon covalent bonds, since the similar processes are expected to produce the similar results/effects.
The limitation “the conductive composite film layer is formed by dispersing the first conductive agent in a matrix formed of the first binder” is a product-by-process limitation. However, it has been well-settled that “[E]ven though product-by-process claims are limited by and defined by the process, the determination of patentability is based on the product itself. The patentability of a product does not depend on its process of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In this case, Hwang in view of Choi teaches the conductive composite film layer and thus teaches the product-by-process limitation.
Regarding claim 4, Hwang in view of Choi teaches the lithium secondary battery of claim 3, wherein the silicon-carbon composite particles have an average particle diameter (D50) of 3 nm to 900 nm ([0043]), overlapping the instantly claimed range of 10 nm to 10 µm.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 5, Hwang in view of Choi teaches the lithium secondary battery of claim 4, wherein the core has a diameter (D50) in a range of 0.5 µm to 50 µm ([0056]), overlapping the instantly claimed range of 50 nm to 40 µm. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 7, Hwang in view of Choi teaches the lithium secondary battery of claim 1, and further discloses that the first shell layer including the first conductive agent graphene can be in a single-layer or multilayer structure including one or more graphene layers and that the thickness of the first shell layer may be adjusted. One of ordinary skill in the art would appreciate that the said thickness corresponds to a content of the first conductive agent graphene, thus adjusting the said thickness would accordingly change the content of the first conductive agent graphene. As such, one of ordinary skill in the art would readily arrive at the content of the first conductive agent being 30% to 80% by weight based on the total weight of the first and second conductive agent, by adjusting the thickness of the first shell layer through routine experimentation. MPEP § 2144.05 II-A.
Regarding claim 9, Hwang in view of Choi teaches the lithium secondary battery of claim 1, wherein the second binder comprises a styrene butadiene rubber (SBR) ([0102]), which is a chain polymer or a crosslinked polymer.
Regarding claim 10, Hwang in view of Choi teaches the lithium secondary battery of claim 1, wherein the conductive layer comprises a composite of a styrene-butadiene rubber (SBR) and the second binder ([0102]; having same composition).
Regarding claim 13, Hwang in view of Choi teaches the lithium secondary battery of claim 1, and further discloses that the first shell layer including the first conductive agent graphene can be in a single-layer or multilayer structure including one or more graphene layers and that the thickness of the first shell layer may be adjusted. One of ordinary skill in the art would readily appreciate that the said thickness corresponds to a content of the first conductive agent graphene, thus adjusting the said thickness would accordingly change the content of the first conductive agent graphene. As such, one of ordinary skill in the art would readily arrive at the content of the second conductive agent being 20% to 70% by weight based on the total weight of the first and second conductive agent, by adjusting the thickness of the first shell layer through routine experimentation. MPEP § 2144.05 II-A. The change of the content of the first conductive agent graphene would necessarily cause a change of the weight ratio of the second conductive agent in the total of the first conductive agent and the second conductive agent. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Choi, as applied to claim 1 above, and further in view of Zhu et al. (US 20140248543 A1, hereafter Zhu).
Regarding claim 11, Hwang in view of Choi teaches the lithium secondary battery of claim 1, and further teaches the second binder can be a styrene butadiene rubber (SBR) ([0102]), for example. 
Hwang is silent to the second binder comprising those listed in the instant claim. However, Zhu discloses that SBR and PAA (polyacrylic acid) are functional equivalents as a binder in an anode active material composite ([0168]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have replaced SBR of Kwang and used PAA of Zhu as the second binder in the anode active material composite, since the substitution of known equivalents for the same purpose is prima facie obvious (MPEP § 2144.06).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Choi, as applied to claim 1 above, and further in view of Lee et al. (US 20190027781 A1, hereafter Lee).
Regarding claim 15, Hwang in view of Choi teaches the lithium secondary battery of claim 1 comprising a silicon-based composite anode material, but does not teach a vehicle comprising the lithium secondary battery of claim 1. Lee teaches a vehicle uses a lithium secondary comprising a silicon-based composite anode material exhibiting a high capacity characteristic ([0033]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have used a lithium secondary battery of claim 1 comprising a silicon-based composite anode material in a vehicle, as taught by Lee, for the benefit of a high capacity characteristic.

Response to Arguments
Applicant's arguments filed on April 18, 2022 have been fully considered but they are not persuasive.
Applicant’s claim amendments necessitated a new ground of rejections. The Applicant's arguments are based on the claims as amended. The amended claims have been addressed in the new rejections above.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727